Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 9, 12, 13, 17, 19, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For claims 2, 3, 12, 13, 22 and 23, it is unclear what a material “similar to” means. The material is either claimed or not claimed. For claim 17, it is unclear how the first and second sections can be molded to the middle section using a two-shot molding process  in claim 11 and then only a one shot process in claim 17.  Note: process steps are given little weight in article claims. For claims 9 and 19, it is unclear how the holder can be both removable from the guard  (claims 8 and 18) and molded thereto (claims 9 and 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (2,547,883) in view of Sano et al (JP01154715). Olson teaches a flexible plastic shelf guard  (Fig. 1) for securing items and products on a shelf inside a recreational vehicle, comprising: a first section (7,8) and a second section (7,8) having pre-determined dimensions, wherein the first section and the second section have a middle section (6) there between, thereby producing the flexible shelf guard with the pre-determined dimensions, configured to securely and removably affixed to a top portion of the shelf in a vertical position by inwardly folding both end portions of the first section and the second section .  Please note that this is an article claim, therefore, the process of making the shelf, using molding and two shot molding, is given little weight.  The term “molded” in an article claim is being taken simply as a way of attachment. With this in mind, Olson fails to teach that the sections are individual structures attached by molding. First, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. MPEP 2144.04  Second, Sano teaches attaching a flexible plastic to a hard plastic via molding (see English abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guard of Olson by making it out of one hard plastic structure molded to flexible end structures, similar to what  is taught by Sano,  to provide a sturdy central structure to hold items onto the shelf and to provide flexible end sections that can be easily twisted into position.
For claims 2 and 12, Olson in view of Sano further teaches that the middle section of the flexible shelf guard is made of hard plastic similar to polypropylene (PP) (see English abstract of Sano). 
For claims 3 and 13, Olson in view of Sano further teaches that the first section and the second section are made of flexible plastic similar to a thermoplastic elastomer (TPE) (see English abstract of Sano).  
For claims 4 and 14, Olson in view of Sano further teaches that the guard is configured to secure the items and the products which are stored on the shelf of the recreational vehicle.  
For claims 5 and 15, Olson in view of Sano further teaches a drainer (11) securely affixed to a bottom portion of the flexible shelf guard, wherein the drainer is inherently configured to drain fluid/water within the shelf, thereby preventing the growth of molds and microorganisms by maintaining a dry environment within the shelf of the recreational vehicle.  
For claims 6 and 16, the examiner takes Official notice that teeth like apertures are well known in the art.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drainer of Olson by adding these apertures therein, to allow for liquid, etc. to pass through and not get stuck behind the drainer.
 	For claims 7 and 17, Olson in view of Sano further teaches the molding process is at least any one of a single shot molding process and a two-shot molding process (see English abstract of Sano).  Please note this is an article claim and not a method claim; therefore, the actual process of making the guard is given little weight.
Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (2,547,883) in view of Sano et al (JP01154715) as applied to claims 1-7 and 11-17 above, and further in view of West (2010/0325904).  As stated above, Olson in view of Sano teaches the limitations of claims 1 and 11, including a shelf guard. The guard includes a front portion.  For claims 8, 10, 18 and 20, Olson in view of Sano fails to teach a razor holder attached to the front portion.  West teaches removably attaching a razor holder  (16) onto the front of a can guard (paragraph 0013). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guard of Olson in view of Sano by adding a holder on the front thereon, such as is taught by West, to provide a compartment for cylindrical articles therewith.
For claims 9 and 19, as best understood, it would have been obvious to mold the holder to the guard, if it is desired to permanently attach the holder thereto.
Claims 21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (2,547,883). Olson teaches a flexible shelf guard  (Fig. 1) for securing items and products on a shelf inside a recreational vehicle, comprising: a first and third section (7,8) and a second and fourth section (7,8) having pre-determined dimensions, wherein the sections have a middle section (6) there between, thereby producing the flexible shelf guard with the pre-determined dimensions, configured to securely and removably affixed to a top portion of the shelf in a vertical position by inwardly folding both end portions of the first section and the second section .  For claim 21, as stated above, this is an article claim, therefore, the process of making the shelf, using molding, is given little weight.  Also as stated above, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. MPEP 2144.04  Therefore, to make that guard  of Olson out of five sections molded together as a single unity piece would have been an obvious consideration to one having ordinary skill in the art before the effective filing date of the claimed invention, to better define the different sections of the guard, making it possible to use distinct materials for each section, when desired.
For claim 24, Olson further teaches that the guard is configured to secure the items and the products which are stored on the shelf of the recreational vehicle.  
For claim 25, Olson further teaches a drainer (11) securely affixed to a bottom portion of the flexible shelf guard, wherein the drainer is inherently configured to drain fluid/water within the shelf, thereby preventing the growth of molds and microorganisms by maintaining a dry environment within the shelf of the recreational vehicle.  
For claim 26, the examiner takes Official notice that teeth like apertures are well known in the art.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drainer of Olson by adding these apertures therein, to allow for liquid, etc. to pass through and not get stuck behind the drainer.
 	Claims 22, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (2,547,883) in view of Sano et al (JP01154715).  As stated above, Olson teaches the limitations of claim 21, including a shelf guard with sections.  For claims 22 and 23, Olson fails to teach the exact materials of these sections. Sano teaches attaching a flexible plastic, thermoplastic elastomer,  to a hard plastic, polypropylene, via molding (see English abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guard of Olson by making it out of one hard plastic structure molded to flexible end structures, similar to what  is taught by Sano,  to provide a sturdy central structure to hold items onto the shelf and to provide flexible end sections that can be easily twisted into position.
	For claim 27, Olson in view of Sano further teaches the molding process is at least any one of a single shot molding process and a two-shot molding process (see English abstract of Sano).  Please note this is an article claim and not a method claim; therefore, the actual process of making the guard is given little weight.
Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (2,547,883) in view of West (2010/0325904).  As stated above, Olson teaches the limitations of claim 21, including a shelf guard. The guard includes a front portion.  For claims 28 and 30, Olson fails to teach a razor holder attached to the front portion.  West teaches removably attaching a razor holder  (16) onto the front of a can guard (paragraph 0013). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guard of Olson by adding a holder on the front thereon, such as is taught by West, to provide a compartment for cylindrical articles therewith.
For claims 29, as best understood, it would have been obvious to mold the holder to the guard, if it is desired to permanently attach the holder thereto.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
June 2, 2022
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637